Citation Nr: 1637529	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-21 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 22, 1983, for the grant of service connection for limitation of flexion of the left knee (degenerative joint disease).

2.  Entitlement to an effective date earlier than September 17, 2011, for the grant of a combined 60 percent evaluation for the service-connected limitation of flexion of the left knee (degenerative joint disease); limitation of extension of the left knee (degenerative joint disease); and instability of the left knee (degenerative joint disease).  

3.  Whether severance of the separate evaluation for limitation of flexion of the left knee (degenerative joint disease) was proper.

4.  Whether severance of the separate evaluation for instability of the left knee (degenerative joint disease) was proper.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  
6.  Entitlement to an increased rating for limitation of extension of the left knee, currently evaluated as 30 percent disabling.  

7.  Entitlement to an effective date earlier than June 24, 2014, for the grant of a 100 percent rating for limitation of extension of the left knee based on surgical or other treatment necessitating convalescence.

8.  Entitlement to an effective date earlier than August 1, 2014, for the grant of a 100 percent schedular evaluation for limitation of extension of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2012, June 2014, July 2014 and October 2014.

The September 2012 rating decision granted service connection for limitation of flexion of the left knee (degenerative joint disease) and assigned a 10 percent rating effective December 22, 1983, and a 30 percent rating from September 17, 2011.  Service connection was also granted for limitation of extension of the left knee (degenerative joint disease) and instability of the left knee (degenerative joint disease), with separate 30 percent ratings for each assigned effective September 17, 2011.  The Veteran's combined evaluation was 60 percent effective September 17, 2011.  

The June 2014 rating decision severed the separate ratings assigned for limitation of flexion of the left knee and instability of the left knee, both effective September 1, 2014.  The July 2014 rating decision denied entitlement to a TDIU.  The October 2014 rating decision granted an evaluation of 100 percent effective June 24, 2014, based on surgical or other treatment necessitating convalescence involving the left knee; an evaluation of 100 percent effective from August 1, 2014, pursuant to Diagnostic Codes 5010 and 5055; and an evaluation of 30 percent effective August 1, 2015, also pursuant to Diagnostic Codes 5010 and 5055.  

The claim for entitlement to an effective date earlier than December 22, 1983, for the grant of service connection for limitation of flexion of the left knee was remanded by the Board in August 2015 in order to schedule the Veteran for a requested hearing.  The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on the issues of entitlement to an effective date earlier than December 22, 1983, for the grant of service connection for limitation of flexion of the left knee, and entitlement to an effective date earlier than September 17, 2011, for the grant of a combined 60 percent evaluation for the service-connected limitation of flexion of the left knee; limitation of extension of the left knee; and instability of the left knee, in June 2016.  A transcript is of record.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues numbered two through eight as listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for a left knee disorder in April 1970; the claim was denied in a November 1970 rating decision.

2.  The Veteran received notice of the November 1970 rating decision on November 23, 1970; he filed a timely notice of disagreement and the RO issued a statement of the case in May 1971, but the Veteran did not complete the appeal by submitting a substantive appeal in response to the statement of the case such that the November 1970 rating decision became final.  

3.  The Veteran filed a claim on December 27, 1974, requesting that his claim for a left knee disorder be reconsidered; in a January 17, 1975, letter, the RO informed the Veteran that before action could be taken to reconsider its previous denial, new and material evidence must be presented.

4.  The January 1975 letter was a decision on the claim; regulations in place at that time did not extend the applicable period for filing a notice of disagreement or substantive appeal if the agency of original jurisdiction failed to give proper notice of the right to appeal and the time limit.  

5.  The January 1975 letter is final as the Veteran did not initiate an appeal of it and a VA treatment record submitted by the Veteran in February 1975 did not constitute new and material evidence.  

6.  The Veteran attempted to reopen the claim in a submission received on December 22, 1983; the RO acknowledged receipt of the claim in a January 16, 1984, letter, but no further action was taken by the RO or the Veteran.  

7.  The Veteran filed claims to reopen in February 2008, which were denied in a December 2008 rating decision the Veteran appealed; service connection for limitation of flexion of the left knee was ultimately granted in a September 2012 rating decision, which assigned an effective date of December 22, 1983, based on a determination that this was the date an incompletely adjudicated claim was received.  

8.  The Veteran did not submit a claim for service connection for a left knee disorder between the January 17, 1975 VA decision letter and December 22, 1983.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 22, 1983, for the grant of service connection for limitation of flexion of the left knee (degenerative joint disease) have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the Veteran's assertions that he is entitled to an earlier effective date for the grant of service connection for limitation of flexion of the left knee (degenerative joint disease), the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board will now address the merit of the claims for entitlement to an effective date earlier than December 22, 1983, for the grant of service connection for limitation of flexion of the left knee (degenerative joint disease).  

The Veteran filed a claim to establish service connection for a left knee disorder that was received on April 29, 1970.  The RO issued a rating decision in November 1970 that denied the claim, specifically noting that there was no evidence showing any aggravation of the Veteran's pre-existing left knee condition.  Notice of the November 1970 rating decision was sent by letter dated November 23, 1970, and the Veteran filed a timely notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 1971, but the Veteran did not complete his appeal.  Therefore, the November 1970 rating decision is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970).

In correspondence received on December 27, 1974, the Veteran requested that his claim for disability compensation be reconsidered.  In pertinent part, he reported that he was previously turned down but felt his knee injury was aggravated by service.  In a January 17, 1975, letter, the RO acknowledged receipt of the claim and informed the Veteran that "before action can be taken to reconsider our previous denial of your claim, you must present new and material evidence as to your condition.  The best evidence to submit would be statements from physicians who treated you either during or after service.  This evidence should be submitted as soon as possible, preferably within 30 days and in any case it must be received in the Veterans Administration within one year from the date of this letter; otherwise, benefits, if entitlement is established, may not be paid prior to the date of its receipt."  See also January 1975 deferred rating decision.  

The Veteran submitted a VA treatment record that was received on February 13, 1975.  The record reveals that he was seen in January 1975 with complaint of recurrent pain, stiffness, and swelling of the left knee as a result of a service-connected injury.  A request for consultation with the orthopedic clinic was made and the Veteran was seen there the following month.  The February 11, 1975, record indicates the Veteran was seen with left knee pain on walking up and down stairs; that he had had two medial meniscectomies in 1963 with history of chondromalacia left patella; and that he was presently trying to appeal his claim for disability from service, although the Medical Board did not feel it was service connected.  Following physical examination and negative x-ray, the impression made was mild chondromalacia left patella.  See clinical record.  No further action was taken by either the RO or the Veteran, although there are several subsequent reports of contact between the Veteran and the RO regarding a claim for education benefits.  

In correspondence received on February 16, 1977, the Veteran reported that he would like to request a reevaluation of his service-connected left knee condition and that he was presently rated at zero percent.  In a March 7, 1977, letter, the RO informed the Veteran that examination of their records did not indicate that he was service-connected for his left knee and that although he claimed service connection or this condition on April 25, 1970, it was determined that this condition was not incurred in or aggravated by his military service.  The RO further informed the Veteran that he was informed of its decision on November 18, 1970, and that the RO regretted that its reply could not have been more favorable.  

The Veteran filed a VA Form 21-526 that was received on December 22, 1983, seeking service connection for his left knee.  In a January 16, 1984, letter, the Veteran was informed that "Before further action can be taken on your compensation claim, it will be necessary for you to submit additional evidence to show that your claimed disabilities have been treated since your discharge from service.  The best type of evidence to submit would be statements from doctors who have treated you during this period.  The statements should show dates of examination and/or treatment, findings, and diagnosis.  The evidence or information requested should be submitted as soon as possible.  If not received in the Veterans Administration within one year from the date of this letter, any benefits you may be entitled to may not be paid for any period before the date of the receipt."  No further action was taken by the Veteran.  

The Veteran filed an informal claim to reopen the previously denied left knee claim on February 15, 2008.  See Report of Contact.  A formal claim to reopen was received on February 21, 2008.  See VA Form 21-526.  The RO declined to reopen the claim in a December 2008 rating decision, which the Veteran appealed.  See January 2009 NOD; May 2009 SOC; May 2009 VA Form 9.  The Board remanded the claim in November 2010 and the RO issued a rating decision in September 2012 that granted the claim.  The RO determined that service connection for limitation of flexion of the left knee was warranted effective December 22, 1983.  The RO specifically discussed that after receipt of the December 22, 1983, claim, a VA letter advised the Veteran of the evidence needed to reopen, but VA took no further action and that the claim remained open.  The RO explained that the effective date of the grant of service connection was determined to be the date of receipt of an incompletely adjudicated claim received on December 22, 1983; the RO also noted that the decision of 1970 had become final in the absence of a timely completed appeal.  

The Veteran contends that he is entitled to an effective date going back to when he filed his original claim in 1970.  See, e.g., October 2012 NOD.  There have been many statements made regarding the effective date of the grant of service connection.  The essence of the assertions is that since new and material evidence was used to reopen the 1983 claim, new and material evidence should have been used to reopen the 1970 claim.  For example, in a July 2014 letter, the Veteran's attorney contends that the effective date for the grant of service connection was made December 22, 1983, based upon reopening of the Veteran's prior claims; however, being that the prior claims are reopened the effective date should instead be April 13, 1970.  The Board notes that April 16, 1970, is the date on which the Veteran signed the VA Form 21-526 received on April 29, 1970, so it is unclear why the attorney is suggesting April 13, 1970, as the correct effective date.  

The Veteran essentially testified in June 2016 that the effective date of the grant of service connection should go back to 1970 because the 1970 claim remained pending; the VA lost paperwork that would have shown entitlement to service connection was warranted; and he sought treatment for his left knee continuously from his discharge from service.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id; 38 C.F.R. §3.400(r) (2015).

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

In some cases, a report of examination or hospitalization was accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of a VA medical record was accepted as the date of receipt of a claim when such record related to examination or treatment of a disability for which service-connection had previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than December 22, 1983, for the grant of service connection for limitation of flexion of the left knee (degenerative joint disease).  

Under the law discussed above, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  As such, the RO assigned the earliest possible effective date for its grant of service connection for limitation of flexion of the left knee (degenerative joint disease), which based on the procedural history as outlined in detail above, and the RO's determination that the claim received on December 22, 1983, remained unadjudicated at the time the February 2008 claim was received, was December 22, 1983.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

At this juncture, the Board must address the assertions raised throughout the record that the Veteran's original claim received on April 29, 1970, remained pending.  This is incorrect.  As noted in more detail above, the Veteran was notified of the November 1970 rating decision that denied service connection in a November 23, 1970, letter.  He filed a timely NOD and a SOC was issued by the RO, but the Veteran did not complete his appeal but submitting the required VA Form 9.  As such, the November 1970 rating decision was not pending, but rather became final one year after the Veteran was notified of the rating decision that denied the claim, namely November 23, 1971.  

The Board must also address the fact that the Veteran submitted a claim for reconsideration that was received on December 27, 1974; that he was informed in a January 1975 letter that he needed to submit new and material evidence in order for his claim to be reconsidered; and that he submitted a VA treatment record after receipt of the January 1975 letter in support of his claim.  

As discussed in more detail above, the RO acknowledged receipt of the December 1974 claim for reconsideration and issued a letter that specifically informed the Veteran that before any action could be taken to reconsider the previous denial, new and material evidence must be presented.  The Board finds that the January 1975 letter with accompanying January 1975 deferred rating decision was effectively a decision on the claim, namely that there would be no reconsideration unless the Veteran submitted new and material evidence.  The Board notes that any perceived or actual failure to notify the Veteran of the denial of service connection for a left knee disability is inconsequential in this case because of the regulations in place at that time.  More specifically, the version of 38 C.F.R. § 19.110 in 1975 provided that "while it is contemplated that the agency of original jurisdiction will give proper notice of the right to appeal and the time limit, failure to notify the claimant of his right to such appellate review or of the time limit applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action."  The Court has been presented with this regulation and has not declared the regulation retroactively invalid.  Therefore, the Board remains bound by the regulation.  See Parham v. West, 13 Vet. App. 59 (1999).  As the Veteran did not initiate an appeal of the January 1975 letter, it is final.  

The Board acknowledges that the RO did not address the Veteran's February 1975 submission of the VA treatment record.  It notes, however, that the VA treatment record submitted by the Veteran did not qualify as new and material evidence.  While it showed the Veteran received VA treatment related to an impression of mild chondromalacia left patella, there is no indication from review of the treatment record that the Veteran's pre-existing left knee disability was aggravated during active duty service.  As this was the basis of the November 1970 rating decision the Veteran received notice of in a November 23, 1970, letter, the VA treatment record submitted by the Veteran in February 1975 did not qualify as new and material evidence.  The Board reiterates that since the Veteran did not initiate an appeal of the January 1975 letter, it is final.  

It has been determined that the Veteran's left knee disability is related to service.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the Federal Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii) [now 38 C.F.R. § 3.400(q)(2)], which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for limitation of flexion of the left knee (degenerative joint disease).

The Board also notes that there is no indication that the Veteran submitted a claim to reopen between the January 17, 1975 decision letter and December 22, 1983, the date on which the claim the RO determined remained unadjudicated was received.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  Although the Veteran did file a claim in February 1977, this claim was styled as an increased rating claim and the Veteran took no further action to amend the claim after being notified by the RO in a March 7, 1977, letter that its reply could not be favorable because there was no indication he was service-connected for his left knee.  

For the foregoing reasons, the claim for entitlement to an effective date earlier than December 22, 1983, for the grant of service connection for limitation of flexion of the left knee (degenerative joint disease) is denied.  


ORDER

An effective date earlier than December 22, 1983, for the grant of service connection for limitation of flexion of the left knee (degenerative joint disease) is denied.


REMAND

The procedural history involving the claim for entitlement to an effective date earlier than September 17, 2011, for the grant of a combined 60 percent evaluation for the service-connected limitation of flexion of the left knee (degenerative joint disease); limitation of extension of the left knee (degenerative joint disease); and instability of the left knee (degenerative joint disease), begins with an informal claim to reopen a previously denied claim for service connection for a left knee disorder that was received on February 15, 2008.  See Report of Contact.  The formal claim was received on February 21, 2008.  See VA Form 21-526.  The Veteran appealed a denial issued in a December 2008 rating decision and the Board remanded the claim for additional development in November 2010.  

In the September 2012 rating decision that is the subject of the current appeal, the RO determined that service connection was warranted for limitation of flexion of the left knee (degenerative joint disease) effective December 22, 1983.  A 10 percent rating was assigned effective that date and a 30 percent rating was assigned effective September 17, 2011.  The RO also determined that separate 30 percent ratings were also warranted for limitation of extension of the left knee (degenerative joint disease) and instability of the left knee (degenerative joint disease), also effective September 17, 2011.  The Board notes that September 17, 2011, is the date on which the Veteran underwent a VA examination and that his combined 60 percent evaluation was also effective on this date.  In a May 2013 letter, the Veteran's attorney asserted that the 60 percent combined rating should go back to January 2008, when the Veteran's orthopedist recommended total knee replacement surgery.  See also July 2014 letter from attorney.  

The Board has reviewed the medical evidence in this case.  The evidence of record dated between December 1983 and September 2011 is scant.  It appears that the Veteran received mostly private treatment related to his left knee, but the private treatment records obtained that contain objective findings pertinent to the left knee are only dated in 2008, with some other records dated in November 2000.  The Board notes that a prescription pad note from Dr. B.C. was received in 2009 that reported the Veteran was seen with knee pain in April 2006, and that a letter from the same physician was received in November 2009 that reported the Veteran had been a patient for 15 years.  

Given the procedural history involving this claim, the Board finds that fundamental fairness to the Veteran requires that he be given an opportunity on remand to submit his complete record of left knee treatment since 1983, if available, to include a specific request for records from Dr. B.C. and from the University of Pittsburgh Medical Center (where the 2008 records were obtained from).  

In regards to the remaining claims, numbered two through eight on the title page, the separate evaluations for limitation of flexion of the left knee and instability of the left knee were severed in the June 2014 rating decision.  A timely NOD was filed in July 2014.  The issue of entitlement to a TDIU was denied in a July 2014 rating decision.  A timely NOD was filed in July 2014.  The Veteran's claim for an increased rating for limitation of extension of the left knee was adjudicated in an October 2014 rating decision, which granted an evaluation of 100 percent effective June 24, 2014, based on surgical or other treatment necessitating convalescence involving the left knee; an evaluation of 100 percent effective from August 1, 2014, pursuant to Diagnostic Codes 5010 and 5055; and an evaluation of 30 percent effective August 1, 2015, also pursuant to Diagnostic Codes 5010 and 5055.  A timely NOD was filed in July 2015.  There is no indication that a SOC has been issued to the Veteran addressing these claims.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to submit his complete record of left knee treatment since 1983, if available, to include a specific request for records from Dr. B.C. and from the University of Pittsburgh Medical Center.  

2.  Provide the Veteran a statement of the case with respect to the issues of whether severance of the separate evaluation for limitation of flexion of the left knee was proper; whether severance of the separate evaluation for instability of the left knee was proper; entitlement to a TDIU; entitlement to an increased rating for limitation of extension of the left knee, currently evaluated as 30 percent disabling; entitlement to an effective date earlier than June 24, 2014, for the grant of a 100 percent rating for limitation of extension of the left knee based on surgical or other treatment necessitating convalescence; and entitlement to an effective date earlier than August 1, 2014, for the grant of a 100 percent schedular evaluation for limitation of extension of the left knee.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for entitlement to an effective date earlier than September 17, 2011, for the grant of a combined 60 percent evaluation for the service-connected limitation of flexion of the left knee; limitation of extension of the left knee; and instability of the left knee should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


